Appeal by an employer and his insurance carrier from an award of death benefits in favor of Anna Ruth Pharis, dependent minor sister of deceased employee, and also from an award of funeral expenses to the father of the decedent. The board found that on October 12, 1943, while decedent was engaged in the regular course of her employment, and while lifting a heavy table, she sustained accidental injuries in the nature of a right indirect inguinal hernia. It was necessary to operate and decedent died as a result thereof. The board found that the death of decedent was due to the accidental injuries she so sustained and their resultant consequences. The evidence sustains the findings. Award affirmed, with costs to the Workmen’s Compensation Board. All concur.